Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Status of Claims
Claims 1-15, 17-19 , 21 and 25-29 are pending.  Claims 1-6 , 17-19 and 25-29 are presented for this examination.  Claims 7-15 and 21 are withdrawn.  Claims 1, 2 and 18 are amended.
Status of Previous Rejection
Art rejection over Nishihata are all withdrawn from previous office action of 01/31/2022.
112 1st paragraph rejections are withdrawn from previous office action of 01/31/2022 in view of amendment of claim 1.
Two new ground of rejection is made as follows:
Claim Objections
It is noted amendment filed on 04/21 has claims 1, 2 as “previously presented” which is not proper.  Due to after final amendment filed on 04/08/2022 is not entered, claims 1 and 2 should be labeled as “Currently amended”.
Appropriate action is required.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Interpretation
	Instant claim 1 required “for hot formed parts” is preamble and intended use.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Second, instant claimed invention is directed to a steel strip, sheet or blank, not hot formed parts.  Hence, how the claimed steel strip is hot formable into the hot formed parts is a recitation with respect to the manner in which a claimed product is intended to be employed. In other words, it merely covers what the claimed steel strip does, not what the claimed steel strip is. See MPEP 2114 II Manner of operating the device does not differentiate apparatus claim from the prior art.   Thus, office takes the positions that if prior art discloses a steel strip having similar compositions and microstructure, it is fully capable of functioning in the claimed manner.   
Third, all claimed TS, TE and BA of the hot formed parts are merely mechanical properties of hot formed parts, not the mechanical properties of claimed steel strip, sheet or blank.  Hence,  office takes the positions that if prior art discloses a steel strip having similar compositions and microstructure, it is fully capable of hot forming into the hot formed part having claimed TS, TE and BA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 17-19, 26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vlot (US 2014/0212687).
	As for claims 1, 2, 17, 18, Vlot discloses a coated hot rolled steel strip or sheet comprising overlapping broad ranges compositions as illustrated in Tables 1a-4a below respectively. (Claims 10-11)
Regarding instant claimed Ti/N, Vlot discloses Ti>3.4N (Claim 10) which suggests Ti/N>3.4, hence overlapping instant claimed Ti/N>=3.42.
Regarding instant claimed coating, Vlot discloses steel strip has been provided with a zinc alloy coating layer (paragraph [0059]).
Regarding instant claimed microstructure, Vlot discloses the final microstructure is composed predominantly or even completely of martensite. (paragraph [0057])
Regarding instant claimed TS, TE and BA, they are mechanical properties due to similar compositions, microstructure and reheating temperature T1 and cooling rate V3 as required by instant application and withdrawn process claim 11.
Due to Table 1a below discloses overlapping composition which included Nb at 0.02-0.05, same microstructure and same reheating temperature >Ac3 (paragraph [0056]) and cooling rate >=30 C/s (paragraph [0056]) during the hot forming the steel strip step as required by instant application, it is reasonable to believe Vlo’s coated hot rolled steel strip or sheet is fully capable of hot forming into hot formed parts having instant claimed  TS, TE and BA according to claim interpretation above.

Table 1a
Element
Applicant
(weight %)
Vlot et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.15-0.25
0.15
Mn
1.0-1.98
1-1.5
1-1.5
Cr
0.2-1.7
<=0.8
0.2-0.8
Ti
0.01-0.05
0.01-0.07
0.01-0.05
                  Nb
0.02-0.1
<=0.05
0.02-0.05
B
0.001-0.005
0.0015-0.008
0.0015-0.005
                  N
<=0.01
<=0.01
<=0.01
Si
<=0.1
0.1-0.35
0.1
Mo
<=0.1
0
0
Al
<=0.1
<=0.1
<=0.1
Cu
<=0.1
0
0
P
<=0.03
0
0
S
<=0.025
0
0
O
<=0.01
0
0
V
<=0.15
0
0
Ni 
<=0.15
0
0
Ca
<=0.15
0
0


Table 2a
Element
Applicant
(weight %)
Vlot et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.15-0.25
0.15
Mn
1-1.8
1-1.5
1-1.5
Cr
0.5-1.5
<=0.8
0.5-0.8
Ti
0.015-0.05
0.01-0.07
0.015-0.05
                  Nb
0.02-0.08
<=0.05
0.02-0.05
B
0.001-0.004
0.0015-0.008
0.0015-0.004
                  N
0.001-0.008
<=0.01
0.001-0.008
Ca
<=0.01
0
0


Table 3a
Element
Applicant
(weight %)
Vlot et al.
(weight %)

Overlap
(weight %)
C
0.07-0.15
0.15-0.25
0.15
Mn
1.2-1.8
1-1.5
1.2-1.5
Cr
0.8-1.5
<=0.8
0.8
Ti
0.025-0.05
0.01-0.07
0.025-0.05
                  Nb
0.03-0.07
<=0.05
0.03-0.05
B
0.001-0.003
0.0015-0.008
0.0015-0.003
                  N
0.002-0.005
<=0.01
0.002-0.005
Ca
<=0.01
0
0


Table 4a
Element
Applicant
(weight %)
Vlot et al.
(weight %)

Overlap
(weight %)
C
0.07-0.15
0.04-0.5
0.07-0.15
Mn
1.48-1.8
0.5-3.5
1.48-1.8
Si
<=0.05
<1
<=0.05
Cr
1.01-1.5
0.01-1
Close to 1
Ti
0.025-0.05
<0.2
0.025-0.05
                  Nb
0.03-0.07
0-0.05
0.03-0.05
B
0.001-0.003
0.0015-0.008
0.0015-0.003
                  N
0.002-0.005
0-0.01
0.002-0.005
Ca
<=0.01
0
0



As for claim 3, VLot’s broad range Mn 1-1.5 overlaps instant claimed Mn 1-1.8.
As for claims 4 and 19, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, due to wide overlapping ranges of Mn, Cr and B, instant claimed formula would be expected absent criticality of claimed formula
Regarding instant claim 4 required microstructure and mechanical properties of TE and BA, they are rejected for the same reason set forth in rejection of claim 1 above according to claim interpretation.
Regarding how the hot formed part is hot formed, it should be note instant claim 1 is directed the precursor material of the hot formed part, not the hot formed part. Hence, how the hot formed part is hot formed is not given patentable distinction over prior art.  
	As for claims 5-6, Vlot’s hot rolled steel sheet is coated with a zinc alloy coating layer wherein the zinc alloy consists of 1.6-2.3% Mg and 1.6-2.3% Al, optionally at most 0.2% of one or more additional element unavoidable impurities the balance being zinc. (Claim 1)
	As for claim 26, Vlot’s hot rolled steel sheet is coated with a zinc alloy coating layer.
	As for claim 29, Vlot disclose a suitable maximum reheating temperature T1 is Ac3+50 C (paragraph [0056]) which meets instant claimed T1 is 50-100 C higher than Ac3.
Claims 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vlot in view of Sikora (EP2896466A1).
As for claims 27-28, Vlot does not disclose Al-based or organic based coating.
Sikora discloses a method and device for producing a metal component in which the metal component is a hot formed steel part having an organic coating. Alternatively, the steel part may have an inorganic coating such as Al based coating or zinc based coating. (Page 5 paragraph 5) That is, Sikora discloses a hot formed steel part having an organic coating, Al based coating or Zn based coating are functional equivalent of coating.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace Zn based coating of Vlot with functional equivalent coating of Al based organic coating as suggested by Sikora with expected success.
Claims 1-4 and 17-19 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ogami (JP 2004124221A).
As for claims 1, 2, 17, 18, Ogami discloses a steel plate of excellent hardenability after hot working having an overlapping composition as illustrated in Tables 7-10 below.
Regarding instant claimed Ti/N, Ogami expressly discloses Ti/47.88-N/14.1>=0 which suggest Ti/N>=3.42.
Regarding instant claimed microstructure, Ogami disclose martsnite ratio is 90% or more. (English translation detailed Page 5 line 3).
Regarding instant claimed TS, TE and BA, they are properties due to similar compositions, microstructure and reheating temperature T1 higher than Ac3 transformation temperature (English Translation Page 4 paragraph 2 lines 3-5).
Due to Table 1a below discloses overlapping composition which included Nb at 0.02-0.05, same microstructure and same reheating temperature >Ac3 as required by instant application and withdrawn process claim 11, it is reasonable to believe instant claimed  TS, TE and BA would naturally flow following the suggestion of Ogami absent evidence of the contrary.

Table 7
Element
Applicant
(weight %)
Ogami et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.1-0.2
0.1-0.15
Mn
1.0-1.98
0.3-2
1.0-1.98
Cr
0.2-1.7
0.01-1
0.2-1
Ti
0.01-0.05
0.005-0.05
0.01-0.05
                  Nb
0.02-0.1
0.005-0.5
0.02-0.1
B
0.001-0.005
0.0005-0.005
0.001-0.005
                  N
<=0.01
0.001-0.01
0.001-0.01
Si
<=0.1
0.01-1
0.01-0.1
Mo
<=0.1
0
0
Al
<=0.1
0.01-0.5
0.01-0.1
Cu
<=0.1
0.01-1
0.01-0.1
P
<=0.03
<=0.03
<=0.03
S
<=0.025
<=0.02
<=0.02
O
<=0.01
<=0.015
<=0.01
V
<=0.15
0.01-0.5
0.01-0.15
Ni 
<=0.15
0.005-1
0.005-0.15
Ca
<=0.15
0
0


Table 8
Element
Applicant
(weight %)
Ogami et al.
(weight %)

Overlap
(weight %)
C
0.05-0.15
0.1-0.2
0.1-0.15
Mn
1-1.8
0.3-2
1-1.8
Cr
0.5-1.5
0.01-1
0.5-1
Ti
0.015-0.05
0.005-0.05
0.015-0.05
                  Nb
0.02-0.08
0.005-0.5
0.02-0.08
B
0.001-0.004
0.0005-0.005
0.001-0.004
                  N
0.001-0.008
0.001-0.01
0.001-0.008
Ca
<=0.01
0
0


Table 9
Element
Applicant
(weight %)
Ogami et al.
(weight %)

Overlap
(weight %)
C
0.07-0.15
0.1-0.2
0.1-0.15
Mn
1.2-1.8
0.3-2
1.2-1.8
Cr
0.8-1.5
0.01-1
0.8-1
Ti
0.025-0.05
0.005-0.05
0.025-0.05
                  Nb
0.03-0.07
0.005-0.5
0.03-0.07
B
0.001-0.003
0.0005-0.005
0.001-0.003
                  N
0.002-0.005
0.001-0.01
0.002-0.005
Ca
<=0.01
0
0


As for claim 3, Ogami’s broad range Mn 0.3-2 overlaps instant claimed Mn 1-1.8.
As for claims 4 and 19, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
As for claim 29, Ogami disclose a reheating temperature T1 is Ac3+50 C (English translation Page 4 paragraph 2 lines 3-5) which meets instant claimed T1 is 50-100 C higher than Ac3.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Neither Ogami nor Vlot discloses instant claimed C 0.07-0.075% and Nb 0.03-0.05.
Response to Argument
In response to argument filed on 04/08/2022 that Nishihata’s examples 1-4 were closest prior art and would have too little Nb to have the presently claimed tensile strength, argument is moot because Nishihata is withdrawn.   Second, newly cited Vlot discloses similar compositions, microstructure, same T1 and same V3 cooling rate as required by instant application, burden is shifted to applicant to demonstrate nonobviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733